DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on January 11, 2021
Claims 7, 11, 12, 17 and 18 are under examination.

Election/Restrictions
Applicant’s election without traverse of  Claims 1, 11, 12, 17 and 18  in the reply filed on January 11, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
" the channel type " in line 1 is indefinite because it is unclear what Channel type it is referring to.
claim 12 recites the limitation " the operational profile characterizes" in line 1 is indefinite because it is unclear what operational profile characterizes it is referring to.
claim 17 recites the limitation " the classification circuit is configured to classify the data from the one or more applications of the communication device into the critical traffic and the non-critical traffic based on whether the data is user-priority traffic or realtime traffic by" in line 1-4 is indefinite because it is unclear what the classification circuit is configured to classify the data from the one or more applications of the communication device into the critical traffic and the non-critical traffic based on whether the data is user-priority traffic or realtime traffic it is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by   FEHRENBACH  et al. (USP: 2019/0223180).

As per Claim 7 Fehrenbach teaches a communication device comprising: 
one or more processors configured to: 
(Paragraph 0017 establish a connection with a wireless communication network), shared radio channel information that characterizes a radio downlink radio channel for a network access node that the communication device is connected to (Paragraph 0053 control channel information, and the other channels D1, D2 dedicated to the downlink shared data channel.); 
apply the shared radio channel information and local radio channel information to obtain a joint radio channel information (Paragraph 0050-0056 channels may be combined, for example, the second signal includes data and control messages for the specific receiver, channels related to the transmission may be combined, for example, the first signal may be used for synchronization, system information and control information transmission as well as for providing the M-PDSCH, whereas the second signal  is used for the uplink only, like the M-RACH and the PUSCH.); and
 receive downlink data from the network access node based on the joint radio channel information (Paragraph 0053, 0056 receive and process data provided on these channels D1, D2 in the downlink ).

As per Claim 11 Fehrenbach teaches the communication device of any one of claim 7, wherein the channel type is a paging channel, a random access channel, a control channel, or a traffic data channel (Paragraph 0006, 0007, 0034  the physical downlink control channel (PDCCH) including for example the downlink control information (DCI), etc.). 

As per Claim 12 Fehrenbach teaches the communication device of any one of claim 7, wherein the operational profile characterizes a power-efficiency requirement, a latency requirement, or a reliability requirement of one or more applications served by the terminal device (Paragraph 0062 random access channels may be provided, available power information block depending on the UE category).

As per Claim 17 Fehrenbach teaches the communication device of claim 12, wherein the classification circuit is configured to classify the data from the one or more applications of the communication device into the critical traffic and the non-critical traffic based on whether the data is user-priority traffic or realtime traffic by: determining that a subset of the one or more applications are realtime applications; and classifying a subset of the data that originates from the subset of the one or more applications as critical traffic (Paragraph 0051 – 0053 control information and random access channel information, thereby balancing the traffic in the respective bands or channels, include synchronization information, system information and control channel information, and the other channels D1, D2 dedicated to the downlink shared data channel.). 

As per Claim 18 Fehrenbach teaches the communication device of claim 12, wherein the classification circuit is configured to classify the data from the one or more applications of the communication device into the critical traffic and the non-critical traffic based on whether the data is user-priority traffic or realtime traffic by: reading a (Paragraph 0060 -0062 the system information block depending on the UE category, the information type (delay tolerant information/alarm/emergency) or USIM (Universal Subscriber Identity Module) priority class. Access barring and/or special channels for high priority/emergency access may be signaled. The random access is performed [circle around (3)] on the band i specified in the system or band information ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SYED ALI/Examiner, Art Unit 2468